Title: To George Washington from Thomas Law, 24 April 1796
From: Law, Thomas
To: Washington, George


        
          Dear Sir.
          Baltimore 24 April [1796]
        
        I took the liberty of introducing Mr Barry at Mount Vernon, he now waits upon you to inform you of Eliza’s health, & of our mutual happiness.
        We regret very much that the business of Congress has caused so long a detention of Mrs Washington & you from your retirement & comfort—& are very anxious to wellcome you home.

I remain With much respect & unfeigned esteem & affection Yrs mt Sy & Obly
        
          Thomas Law
        
      